DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nevison (US 2014/0008074 – cited previously) in view of Gamage et al. (US 2015/0361323 – cited in Conclusion of previous office action).
With respect to independent claim 1, Nevison discloses a method comprising:
preparing a liquid additive 13 (the Examiner notes, since the liquid additive is disclosed and claimed [per claims 4 and 10] to include proppant, the entire additive is not a liquid; as such the presence of a liquid carrier, i.e., base fluid, is considered to provide for a liquid additive as claimed) comprising: 
a base fluid 13 ([0036]; [0041], wherein a liquid-phase base fluid stream is disclosed; [0043], last sentence, wherein hydrocarbon based liquids, water based liquids and acids are disclosed; [0044]); and
chemical additives 22 ([0040]; [0044]; [0045]); 
increasing a pressure (via pump 16) of the liquid additive to above a fracture gradient of a subterranean formation ([0047]);

mixing (via mixer 18) the liquid additive and natural gas stream to form a fracturing fluid ([0048]; [0062]);
injecting the fracturing fluid into the subterranean formation ([0048]; [0063]); and
fracturing the subterranean formation to form or extend at least one fracture ([0044]; [0063]).
Nevison discloses the method as set forth above with respect to claim 1, wherein the fluid is disclosed to include a fracturing modifier chemical ([0013]) and the chemical additives included are disclosed as products used to create beneficial properties as desired ([0044]).  It is additionally suggested wherein two additives can be added from the chemical additive source 22 ([0095]).  The reference additionally suggests the compatibility of the fracturing fluid with acids, noting the disclosed technique can be used in conventional and unconventional oil and gas wells and is suitable for fracturing with hydrocarbon-based liquids, water based liquids and acids ([0043]), as well as wherein the mixing of the fracturing fluid stream with the natural gas stream can contribute to the desired structure and behavior of the fracturing fluid ([0062]).  Nevison, however, fails to specify the inclusion of a complexing agent and a water wetting surfactant as a component of the liquid additive, and, as such, fails to provide for “allowing the complexing agent to react with the subterranean formation to form a surfactant bonding site; and adhering the water wetting surfactant to the surfactant bonding site,” as claimed.
Gamage et al. teaches treatment fluid containing additives that are added for the purpose of reducing subterranean formation damage during treatment in methods including fracturing of 
Since Nevison et al. discloses the addition of chemical additives to the treatment fluid that are used to create beneficial properties as desired, and Gamage et al. suggests the combination of a chelating agent and surfactant enhances water wetting and metal complexing of ions in the formation so as to reduce or prevent formation damage, it would have been obvious to one having ordinary skill in the art to try a combination of a chelating agent and water wetting surfactant, as suggested by Gamage et al., as chemical additives in the liquid additive of Nevison et al. in order to water wet the formation and thereby reduce or prevent formation damage therein during subsequent treatment/production operations.  The Examiner notes, although Gamage et al. does not explicitly state “allowing” the complexing agent to react with the subterranean formation to form a bonding site and adhering the water wetting surfactant to the surfactant bonding site, since the reference suggests the two chemicals act synergistically, and result in the adherence of the water wetting surfactant to the surfactant bonding site, it is the position of the Office that Gamage et al. suggest a method in accordance with the limitations as claimed, and, therefore, Nevison et al. in view of Gamage et al. suggests the invention as instantly claimed.
With respect to independent claim 10, Nevison discloses a method comprising:
preparing a liquid additive 13 (the Examiner notes, since the liquid additive is disclosed and claimed to include proppant, the entire additive is not a liquid; as such the presence of a liquid carrier, i.e., base fluid, is considered to provide for a liquid additive as claimed) comprising: 
a base fluid 13 ([0036]; [0041], wherein a liquid-phase base fluid stream is disclosed; [0043], last sentence, wherein hydrocarbon based liquids, water based liquids and acids are disclosed; [0044]; [0062]-[0063], wherein the fracturing liquid stream is disclosed); 
chemical additives 22 ([0040]; [0044]; [0045]); and
a proppant ([0044]; [0063]);
increasing a pressure (via pump 16) of the liquid additive to above a fracture gradient of a subterranean formation ([0047]);
increasing a pressure of a liquefied natural gas to above the fracture gradient of the subterranean formation ([0051], via pump component 230);
heating the liquefied natural gas to produce a gaseous natural gas ([0051], via heater 231; [0060]-[0062]);
mixing (via mixer 18) the liquid additive and the gaseous natural gas to form a fracturing fluid ([0062]);
injecting the fracturing fluid into the subterranean formation ([0063]); and
fracturing the subterranean formation to form or extend at least one fracture ([0063]).
Nevison discloses the method as set forth above with respect to claim 10, wherein the fluid is disclosed to include a fracturing modifier chemical ([0013]) and the chemical additives 22 ([0095]).  The reference additionally suggests the compatibility of the fracturing fluid with acids, noting the disclosed technique can be used in conventional and unconventional oil and gas wells and is suitable for fracturing with hydrocarbon-based liquids, water based liquids and acids ([0043]), as well as wherein the mixing of the fracturing fluid stream with the natural gas stream can contribute to the desired structure and behavior of the fracturing fluid ([0062]).  Nevison, however, fails to specify the inclusion of a complexing agent and a water wetting surfactant as a component of the liquid additive, and, as such, fails to provide for “allowing the complexing agent to react with the subterranean formation to form a surfactant bonding site; and adhering the water wetting surfactant to the surfactant bonding site,” as claimed.
Gamage et al. teaches treatment fluid containing additives that are added for the purpose of reducing subterranean formation damage during treatment in methods including fracturing of the subterranean formation ([0028]), wherein the additives can be used alone or added to a treatment fluid and applied to the formation via a high pressure pump ([0031]).  The additives are suggested as compatible with various additives known to be used in fracturing fluids as well ([0027]).  Gamage et al. suggests such an additive to include a wettability altering surfactant and a chelating agent ([0012]), wherein such a combination allows for altering of the formation wettability to water-wet, thus providing for a water-wetting surfactant.  The chelating agent is further taught to complex metal ions in the formation, i.e., react with the subterranean formation, and the combination of the use of the two together is taught to provide for synergism in the wettability altering and metal ion complexing of the formation ([0008]; [0013]).  


With respect to depending claims 2 and 11, Nevison discloses the base fluid as claimed ([0043]).  
With respect to depending claims 3 and 12, Gamage et al. discloses the complexing agent as claimed ([0023]).
With respect to depending claim 4, Nevison discloses wherein the liquid additive further comprises a proppant ([0044]; [0063]).
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to depending claims 6 and 14, Gamage et al. suggests the surfactant selected from the group as claimed ([0021]).
With respect to depending claims 7 and 15, Gamage et al. suggests the surfactant presence in an amount overlapping the range as instantly claimed ([0015]).  As such, when considering the use of such in the method of Nevison, it would have been obvious to one having ordinary skill in the art to try an amount within the range as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to depending claims 8 and 16, Nevison discloses wherein the fracturing liquid stream and natural gas stream can be mixed so as to form a foam ([0062]).  The reference additionally suggests wherein chemical additives can be included in the fracturing liquid to create beneficial properties as desired ([0044]).  Additionally, Gamage et al. suggests the compatibility of the additives noted above with a foaming agent ([0027]).  As such, it is the position of the Office that should it be desired to mix the fracturing liquid stream and natural gas stream of Nevison to produce a foam, it would have been obvious to one having ordinary skill in the art to include a foaming agent in the liquid additive/fracturing liquid in order to allow for the generation of a foam upon mixing of the fracturing liquid stream with the natural gas stream.   
With respect to depending claim 9, Nevison discloses wherein the natural gas stream is increased in pressure by a pump when the natural gas stream is the liquefied natural gas ([0060]) or a compressor when the natural gas stream is the compressed natural gas ([0048]).
With respect to depending claim 17, Nevison discloses wherein the pressure of the liquefied natural gas is increased in pressure by a pump ([0051]).
Response to Arguments
Applicant’s arguments and amendments submitted with respect to the claim objections and 35 USC 112, second paragraph, rejections, as set forth in the previous office action, have 
Applicant’s arguments with respect to the rejection(s) of claim(s) under 35 USC 103, as set forth in the previous office action, have been fully considered and are persuasive in view of Applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gamage et al., as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
04/03/21